Case 2:19-cv-09465-KM-JBC Document 46 Filed 08/02/19 Page 1 of 1 PagelD: 776

BRACH/ EICHLER

Shannon Carroll

Direct Dial: 973-403-3126

Direct Fax: 973-618-5988

E-mail: scarroll@bracheichler.com

August 2, 2019

VIA ECF

Hon. Kevin NeNulty, U.S.D.J.

United States District Court of New Jersey

Martin Luther King Building and U.S. Courthouse
50 Walnut Street

Newark, NJ 07101

Re: GEICO v. He, M.D. et al
Case Number: 2:19-cv-9465-KM-JBC

Dear Judge McNulty:

We entered a notice of appearance on behalf of John Li, M.D. On June 5, 2019, we
submitted a letter at the request of Dr. Li to terminate our representation (ECF34).

Dr. Li would now like us to continue our representation. Kindly disregard our letter of

June 5, 2019.

Respectfully submitted,

C - = )
GLY
C=

Shannon Carroll

For BRACH EICHLER L.L.C.
SCiig
cc: Counsel of Record (via ECF)

5 Penn Plaza, 23rd Floor 101 Eisenhower Parkway 2875 South Ocean Bivd., Suite 200
New York, New York 10001 Roseland, New Jersey 07068 Palm Beach, Florida 33480
2.896.3974 973.228.5700 561.899.0177

2t
BE:10513798, 1/ADV122-276254
www.bracheichler.com
